                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                 KNOXVILLE – COURTROOM 3B

  Case #: 3:21-mj-2109                                                   Date: June 14, 2021

                United States of America             vs. Della Marie Gibson Lathum

    3UHVHQWEHIRUH Honorable Debra C. Poplin, United States Magistrate Judge

    Rachel Stone                DCR                                       April Bradford
    Deputy Clerk                Court Reporter                            Probation Officer


    Jennifer Kolman                 Nakeisha Jackson
    $VVW86$WW\                 $WWRUQH\ V IRU'HIHQGDQW V           $WWRUQH\ V IRU'HIHQGDQW V &RQWG

            Proceedings: Parties present for an initial appearance on a FULPLQDOFRPSODLQW
      ✔ Defendant sworn.
      ✔ Defendant requested appointment of counsel and submitted financial affidavit.
      ✔ Court approved financial affidavit and appointed counsel
        Defendant present with retained counsel.
        Government requested detention of the defendant:
                Defendant waived and reserved the right to a detention hearing.
                Defendant requested detention hearing.
                               ✔ Detention hearing set.        Detention hearing held.
      ✔ Parties agreed to conditions on which the defendant could be released.
        Defendant requested a preliminary hearing
                                   Preliminary hearing held.   Preliminary hearing set.
      ✔ 'HIHQGDQWZDLYHGDQGUHVHUYHGULJKWWRDSUHOLPLQDU\KHDULQJ
        &DVHXQGHUVHDODVWRGHIHQGDQW V 
                     8QVHDOHGXSRQJUDQWLQJRIPRWLRQE\$86$7RUHPDLQXQGHUVHDO
Dates set at this hearing:
  Detention Hearing: 
  Preliminary Hearing:
  $UUDLJQPHQW+HDULQJ
  2WKHU+HDULQJ
     Defendant remanded to custody.         Defendant
                                             ✔              released on Order Setting Conditions ofRelease.

  Time: 1:30-1:50            3:55-4:10

  IRachel Stone     , Deputy Clerk, CERTIFY the official record of this proceeding is
  an audio file. Knox-DCR_ 321mj2109 _ 2021614 _ 130734
    Case 3:21-mj-02109-HBG Document 2 Filed 06/14/21 Page 1 of 1 PageID #: 5
